Title: To George Washington from Burgess Ball, 29 January 1796
From: Ball, Burgess
To: Washington, George


          
            Bigg Spring near Leesburg [Va.]29th Jany 96
            Dear sir.
          
          By Capt. Clapham a Gent. from our neighbourhood, & friend of mine, I trouble you with a few Lines, to begg the favour of you to send me 3 Bushells of red Clover Seed, with what you may be sending to Alexandria for yourself, as you generally purchase in Philada for yourself—I’ve here been endeavourg to purchase and cannot hear of any, or I wd not thus intrude on your time. I woud also begg the favour of you to send me a Cask of the Chocolate Shells, which Fanny and myself are both very fond of. I thank God! I have again got pretty hearty, and Fanny & Childn are well also—our friends over the ridge are all well, as we heard from them today.
          Fanny joins in every good Wish for you & Mrs Washington, & I am Dr sir with the utmost Esteem yr mo: Obt servt
          
            B. Ball
          
        